DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 2/15/22.
	Applicant’s amendment to claims 1-12, 17-19 and 21 is acknowledged.
	Applicant’s addition of new claims 21-25 is acknowledged.
	Claims 13-16 and 20 are cancelled.
	Claims 1-12, 17-19 and 21-25 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6-7, 12, 17-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6 and 12, the limitation “the conductive layer extends to a level below the second carrier and between a portion of the electrical connector below the second carrier and the electronic device” is indefinite.  If is unclear if the word “between” modifies the conductive layer or the level.  For example, a level “between a portion of the electrical connector below the second carrier and the electronic device” or the conductive layer is “between a portion of the electrical connector below the second carrier and the electronic device”
In claim 17, there is insufficient antecedent basis for “the first edge”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Patent No. 2018/0158768 A1 (of record) in view of Furuya, US Publication No. 2019/0289758 A1.

	Kim teaches:
1.  An electronic package, comprising: 
	an electronic device (162/156) comprising a first carrier (156) and a first electronic component (162) disposed on the first carrier; 
	a second carrier (196) adjacent to the first carrier of the electronic device; and… wherein the first carrier and the second carrier constitute a same layer (e.g. The first carrier 156 and the second carrier 196 constitute a same layer 150 as shown in fig. 2d.  The same layer can be a discontinuous layer such as 156, 196 because a continuous layer is not claimed.)  See Kim at col 1-13, ln 1–67, figs. 1-15. 

	Kim does not expressly teach:
	a conductive layer at least partially covering the electronic device, and separating the electronic device from the second carrier.
	
	In an analogous art, Furuya, in fig. 7, teaches a conductive layer (6) at least partially covering an electronic device (3a, 3b) and extending to below a first carrier (2).  See Furuya at para. [0026] – [0034], 
	
	One of ordinary skill in the art modifying the teachings of Kim with Furuya would form the conductive layer “separating the electronic device from the second carrier” because Furuya’s conductive layer extends to below a first carrier (2).  See Kim’s Fig. 15a modified to add Furuya’s shield layer (6) below.



    PNG
    media_image1.png
    477
    785
    media_image1.png
    Greyscale


Regarding claim 2:
	Kim further teaches:
2.  The electronic package according to claim 1, further comprising a second electronic component (162 bottom) disposed under the second carrier (196) in fig. 15a.

	Referring to fig. 15a annotated above, one of ordinary skill in the art modifying the teachings of Kim with Furuya would form wherein “the conductive layer (e.g. shield layer 6 from Furuya) separates the electronic device (162/156 in Kim) from the second electronic component (162 bottom in Kim)


Regarding claim 3:
	Referring to fig. 15a annotated above, one of ordinary skill in the art modifying the teachings of Kim with Furuya would form  “wherein the conductive layer (e.g. shield layer 6 from Furuya) extends beyond a level of a bottom surface of the second carrier (196 in Kim).

Regarding claim 4:
	In Kim’s fig. 15a, the second electronic components (162 bottom) are not attached flip-chip to the second carrier (196).
	Furuya further teaches it is possible to attach electronic components (9a) flip-chip to a carrier (2) in fig. 7.  An electrical connector (e.g. conductive balls of 9a coupled to 14a) is disposed between the electronic component (9a) and the carrier (2).

	One of ordinary skill in the art modifying the teachings of Kim with Furuya to attach the second electronic components (162 bottom) in a flip-chip matter to the second carrier (196) would form “further comprising an electrical connector (e.g. conductive balls from Furuya) disposed between the second electronic component (162 bottom in Kim) and the second carrier (196 in Kim), wherein the conductive layer (e.g. shield layer 6 from Furuya) extends beyond a level of a bottom end of the electrical connector and the electronic device (162/156 in Kim)” because Furuya’s conductive layer extends to below a first carrier.

Regarding claim 5:
	One of ordinary skill in the art modifying the teachings of Kim with Furuya to attach the second electronic components (162 bottom) in a flip-chip matter to the second carrier (196) would form “wherein the second electronic component has an active surface facing the second carrier (e.g. due to a flip-chip connection taught by Furuya) and the conductive further extends beyond a level of a back surface of the second electronic component opposite to the active surface layer (e.g. The shield layer 6 in Furuya extends beyond the back surface of flip chip 9a in fig. 7.)

Regarding claim 11:
	Kim further teaches:
11.  The electronic package according to claim 1, further comprising an electrical connector (214) disposed under the first carrier (156), wherein the electrical connector (214) electrically connects to the electronic device (162), fig. 15a.
	
	Referring to fig. 15a annotated above, one of ordinary skill in the art modifying the teachings of Kim with Furuya would form  “wherein the conductive layer (e.g. shield layer 6 from Furuya) extends to a level below the first carrier (156 in Kim) and between the electrical connector (214 in Kim) and the second carrier (196 in Kim)”.

Regarding claim 17:
	Kim teaches:
17.  An electronic package, comprising: 
	a first substrate (402); 
	an electronic device (162/156) disposed over the first substrate, wherein the electronic device comprises a first carrier (156) and a first electronic component (162) disposed on the first carrier, 
	a second carrier (196) disposed over the first substrate, wherein the second carrier is apart from the first edge with a gap (e.g. gap between 156, 196); and … See Kim at col 1-13, ln 1–67, figs. 1-15. 

	
	Kim does not expressly teach:
	a conductive lid mounted on the first substrate, the conductive lid extending from a level above the first carrier, through the gap, and to a level below the first carrier

	In an analogous art, Furuya, in fig. 7, teaches a conductive layer (6) extending from a level above a first carrier (2) to a level below a first carrier (2).  See Furuya at para. [0026] – [0034], 
	
	Referring to fig. 15a annotated above, one of ordinary skill in the art modifying the teachings of Kim with Furuya would form the conductive layer “a conductive lid (e.g. shield layer 6 from Furuya) mounted on the first substrate (402 of Kim), the conductive lid extending from a level above the first carrier (156 of Kim), through the gap (e.g. gap between 156, 196 in Kim), and to a level below the first carrier (156 of Kim)”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Furuya because the conductive layer (-i.e. shield layer) helps to reduce “interference caused by unnecessary electromagnetic waves among a plurality of components mounted on a circuit board”.  See Furuya at para. [0007]. 


Claims 1-3, 6-12, 17-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, US Publication No. 2012/0000699 A1.

Regarding claim 1:
	In Inoue’s fig. 4, the delineation of a first carrier and a second carrier is obvious to one of ordinary skill in the art.  See fig. 4 annotated below for claim 1.


    PNG
    media_image2.png
    500
    508
    media_image2.png
    Greyscale

	
	Inoue teaches:
1.  An electronic package, comprising (see fig. 4 annotated for claim 1): 
	an electronic device (16A+first carrier below 16A) comprising a first carrier (e.g. see labeled “first carrier” below 16A) and a first electronic component (16A) disposed on the first carrier; 
	a second carrier (e.g. see labeled “second carrier” below 16B) adjacent to the first carrier of the electronic device; and 
	a conductive layer (13/S) at least partially covering the electronic device, and separating the electronic device (16A+first carrier below 16A) from the second carrier  (e.g. see labeled “second carrier” below 16B), wherein the first carrier and the second carrier constitute a same layer (e.g. first carrier and second carrier constitute a same layer 11).  See Inoue at para. [0001] – [0075], figs. 1-7.

2.  The electronic package according to claim 1, further comprising a second electronic component (16C) disposed under the second carrier (e.g. see labeled “second carrier” below 16B), wherein the conductive layer (13/S) separates the electronic device (16A+first carrier below 16A) from the second electronic component (16C), fig. 4.

3.  The electronic package according to claim 2, wherein the conductive layer (13/S) extends beyond a level of a bottom surface of the second carrier (e.g. see labeled “second carrier” below 16B), fig. 4.

6.  The electronic package according to claim 1, (see fig. 4 annotated from claim 6 below)  further comprising a second electronic component (16B) disposed on the second carrier (e.g. see labeled second carrier” below 16B), and the second electronic component (16A) is electrically connected to the first electronic component (16A) via an electrical connector (e.g. vertical conductive through-via directly below 16B), wherein the electrical connector (e.g. vertical conductive through-via directly below 16B on the right side of 16B) extends through the second carrier (e.g. see labeled “second carrier” below 16B) from a level above the second carrier to a level below the second carrier, and the conductive layer (13/S) extends to a level below the second carrier (e.g. see labeled “second carrier” below 16B), and between a portion of the electrical connector (e.g. vertical conductive through-via directly below 16B on the right side of 16B) below the second carrier and the electronic device (16A+first carrier below 16A), fig. 4.

[AltContent: arrow][AltContent: textbox (Claim 6, “electrical connector”)]
    PNG
    media_image2.png
    500
    508
    media_image2.png
    Greyscale


7.  The electronic package according to claim 6, further comprising a plurality of the electrical connectors (e.g. vertical conductive through-vias below 16A, 16B), wherein the plurality of the electrical connectors define an area narrower than a width of the conductive layer (13/S) from a top view perspective, fig. 4.

8.  The electronic package according to claim 1, (see fig. 4 annotated for claim 1) further comprising a third carrier (e.g. see labeled “third carrier” having a U-shape), wherein both of the first carrier (e.g. see labeled “first carrier” below 16A) and the second carrier (e.g. see labeled “second carrier” below 16B) extend from the third carrier and the conductive layer (13/S) overlaps with the third carrier (e.g. see labeled “third carrier” having a U-shape) from a cross-sectional perspective or a lateral side perspective.

9.  The electronic package according to claim 8, wherein the first carrier, the second carrier, and the third carrier are made of the same layer (e.g. first carrier, second carrier and third carrier are made of the same layer 11), fig. 4.

10.  The electronic package according to claim 8, (see fig. 4 annotated for claim 1) further comprising a second electronic component (16B) disposed on the second carrier e.g. see labeled “second carrier” below 16B), wherein the second electronic (16B) component electrically connects to the electronic device (16A+first carrier below 16A) through the third carrier

11.  The electronic package according to claim 1, further comprising an electrical connector (e.g. vertical via below 16A + horizontal trace below 16A) horizontal disposed under the first carrier (e.g. see labeled “first carrier” below 16A), wherein the electrical connector (e.g. vertical via below 16A + horizontal trace below 16A) electrically connects to the electronic device, and wherein the conductive layer (13/S) extends to a level below the first carrier (e.g. see labeled “first carrier” below 16A) and between the electrical connector (e.g. vertical via below 16A + horizontal trace below 16A) and the second carrier (e.g. see labeled “second carrier” below 16B), fig. 4.

Regarding claim 12:
	Inoue teaches the limitations as applied to claims 2, 6, 8 and 11 above.


Regarding claim 17:
	In Inoue’s fig. 4, the delineation of a first substrate, a first carrier and a second carrier is obvious to one of ordinary skill in the art.  See fig. 4 annotated below for claim 17.



    PNG
    media_image3.png
    670
    978
    media_image3.png
    Greyscale


	Inoue teaches:
17.  An electronic package, comprising (see fig. 4 annotated for claim 17): 
	a first substrate (e.g. see labeled “first substrate”); 
	an electronic device (16A+first carrier below 16A) disposed over the first substrate, wherein the electronic device comprises a first carrier (e.g. see labeled “first carrier” below 16A) and a first electronic component (16A) disposed on the first carrier,
	a second carrier (e.g. see labeled “second carrier” below 16B) disposed over the first substrate, wherein the second carrier is apart from the first edge with a gap (e.g. gap S filled by 13) ; and 
	a conductive lid (13/S) mounted on the first substrate, the conductive lid (13/S) extending from a level above the first carrier (e.g. see labeled “first carrier” below 16A), through the gap (S), and to a level below the first carrier.  See Inoue at para. [0001] – [0075], figs. 1-7.

Regarding claim 18:
	Inoue teaches the limitations as applied to claim 6 above.

Regarding claim 19:
	Inoue teaches the limitations as applied to claim 7 above.

21.  The electronic package of claim 18, (see fig. 4 annotated for claim 17) wherein the second electronic component (16B) electrically connects (e.g. see labeled “first substrate”, there is a horizontal trace in the first substrate for the electrical connection) to the electronic device (16A+first carrier below 16A) via the first substrate.

22.  The electronic package of claim 17, (see fig. 4 annotated for claim 17) further comprising a second substrate (e.g. see labeled “third carrier” having a U-shape) disposed above the first substrate (e.g. see labeled “first substrate”), wherein the second substrate comprises a third carrier (see fig. 4 annotated for claim 17) connecting to the first carrier (e.g. see labeled “first carrier” below 16A) and the second carrier (e.g. see labeled “second carrier” below 16B), and wherein the third carrier, the first carrier, and the second carrier define a gap (e.g. gap S) separating the first carrier from the second carrier.  

23.  The electronic package of claim 22, further comprising a second electronic component disposed (16B) on the second carrier (e.g. see labeled “second carrier” below 16B), wherein the second electronic component electrically connects (e.g. vertical vias and horizontal traces provide electrical connection) to the electronic device (16A+first carrier below 16A)  via the third carrier (e.g. see labeled “third carrier” having a U-shape) 

Regarding claim 24:
	It would have been obvious to one of ordinary skill in the art to form  “wherein the conductive lid covers at least three edges of the first carrier and exposes a fourth edge of the first carrier, wherein the fourth edge of the first carrier connects to the third carrier” because Inoue, in figs. 5-6, teaches an embodiment where the conductive lid (13/S) does not cover a fourth edge (e.g. the right most edge).

Regarding claim 25:
	Inoue teaches the limitations as applied to claim 6 and 22 above.
	Inoue further teaches the added limitation:
	(see fig. 4 annotated for claim 17) a second electrical connector (e.g. vertical via + horizontal trace in “third carrier”) disposed below the second carrier (e.g. see labeled “second carrier” below 16B), wherein the second electrical connector (e.g. vertical via + horizontal trace in “third carrier”) electrically connects to the first substrate (e.g. see labeled “first substrate”) and the second carrier (e.g. see labeled “second carrier” below 16B) and a portion of the conductive lid (13/S) is disposed between the second electrical connector connector (e.g. vertical via + horizontal trace in “third carrier”) and the electronic device (16A+first carrier below 16A)  

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Jeng et al., US Publication No. 2011/0210444 A1 (Regarding claims 4-5, see fig. 11b disclosing attaching a second electronic component (1106) in a flip-chip manner to a carrier (1108) can help reduce stress, para. [0045].  Also see flip-chip in figs. 3 and 8, para. [0030], [0038].)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
10 March 2022